Case 5:18-cv-01983-LCB Document 222-109 Filed 05/19/21 Page 1 of 6            FILED
                                                                     2021 May-19 PM 07:06
                                                                     U.S. DISTRICT COURT
                                                                         N.D. OF ALABAMA




                   EXHIBIT 172
Case 5:18-cv-01983-LCB Document 222-109 Filed 05/19/21 Page 2 of 6
Case 5:18-cv-01983-LCB Document 222-109 Filed 05/19/21 Page 3 of 6
          5:18 -cv- 01983 -LCB Document 63-9
     Case 5:18-cv-01-983-LCB
     Case                                           06119/20 Page 33 of 66
                                        63 -9 Filed 06/19/20




      Z.
      2,     As of November 30, 2018 and in its present condition, Bellefonte Unit
                            30,2A18

2 is not a utilization facility as         by l0
                                as defined by 10 CFR 50.2.

RESPON$E: TVA
RESPONSE:             to this
              objects to
          TVA objects         request because
                         this request         it isis aa compound
                                      because it

statement containing                          fact and thus each request
          containing multiple propositions of faet                       is not
                                                                 reqrest is

                    fact as required by Fed. R. Civ. P.36(a){2).
limited to a single fnct                                          Without waiving
                                                     P. 36(a)(2). Without

                                       as two requests (one ns
that objection, TVA will construe this as                   as of November 30,

2018, *nd
2018,     the other
      and the other as
                    as of the present), and
                          the present), and responds that both requests
                                                     that both requests are

denied.
denied.

      3.
      3.                             and in its present condition, Bellefonte
             As of November 30, 2018 and                           Bellefonte Unit

I cannot be used to sustain nuclear fission in a self
1                                                     - supporting chain
                                                 self-supporting   chain reaction.

RESPONSE: TVA
RESPONSE:             to this
              objects to
          TVA objects    this request
                              request because it isis aa compound
                                      because it

statement containing multiple propositions of fact and thus each
                                                            each request is
                                                                         is not

limited to aa single fact as required by Fed. R. Civ. P.
                                                      P.36(a)(2).
                                                         36(a)(2). Without waiving

     objectiono TVA will construe this as two requests (one as of November 30,
that objection,

          the other
      and the
2018, and
2018,                     the present),
                    as of the
              other as                  and responds that
                              present)o and          that both requests are
                                                          both requests

admitted.

      4.
      4.     As of
                of November
                   November 30, 2018 and in its present condition, Bellefonte
                            30,2018                                Bellefonte Unit

2 cannot be used to sustain nuclear fission in a self -supporting chain reaction.
                                                 self-supporting        reaction.

RESPONSE:     objects to
          TVA objects
RESPONSE: TVA            this request
                      to this         because it
                              request because    is aa compound
                                              it is

                                                            each request is
statement containing multiple propositions of fact and thus each         is not


                                           22
    Case 5:18-cv-01983-LCB Document 222-109 Filed 05/19/21 Page 4 of 6
                                               -
             5:1"8-cv-01983-LCB Document 63-9
        Case 5:18-cv-01983-LCB                       06/L9/20 Page 4 ot
                                               Filed 06/19/20
                                         63 -9 Filed                 of 6




    limited to a single fact as required by Fed.         P.36(a)(2).
                                            Fed. R. Civ. P. 36(a)(2). Without waiving

    that objection, TVA will construe this as two
                                              two requests (one as
                                                                as of November 30,

              the other
          and the
    2018, and
    2018,               as of the
                  other as    the present), and responds that both
                                  present), and               both requests
                                                                   requests are

    admitted.

          5.
          5.                22,20l0
                TVA's March 22,      "Bellefonte Nuclear Plant Unit I and Common
                                2010 "Bellefonte                       1




    Completion Project"
    Completion Project" report          by 'IVA
                               produced by
                        report produced    TVA as  TVABLN00001l05-1205
                                                as TVABLN00001105 -1205 (the

    "IILN DSEP Report')
    "BLN       Report ") genuinely constitutes the Detailed
                                                   Detailed Scoping, Estimating
                                                                     Estimating and
                               -
    Planning       report issued
             Study report
    Planning Study               by TVA's
                          issued by TVA's Nuclear
                                          Nuclear Generation, Development
                                                              Development and

                       as of such date.
    Construction Group as

    RESPONSE:
    RESPONSE: Admitted.

          6.
          6.              components listed in Table 22-l
                The plant components                      atpage
                                                       -1 at      14 of the BLN DSEP
                                                             page 14

           as having been
    Report as                     hy TVA have not been replaced to the present date.
                     been removed by

    Rf,SPONSE:
    RESPONSE:  TVA objects
               TVA         to this
                   objects to this request         it isis aa compound
                                           because it
                                   request because

    statement containing multiple propositions of fact and thus each
                                                                each request is
                                                                             is not

    limited to aa single fact as required by Fed. R. Civ. P.36(a)(2).
                                                          P. 36(a)(2). Without waiving

    that objection, TYA will construe this as ten requests (one for each category
         objectiono TVA                                                  category on

                 and responds as
            -1), and
    Table 22-l),                 follows: The request
                              as follows:     roquest pertaining to the category on

1
    Table 22-l          "Steam Generator Material/Installation
            -1 entitled "Steam           MateriaUlnstallation Contract"
                                                               Contracttt is denied

    because TVA
    because         purchased replacement
                has purchased
            TVA has           replacement steam generators. The
                                          steam generators. The requests

    pertaining to the remaining categories on Table 22-l
    pertaining                                        -1 are admitted.


                                            3
Case 5:18-cv-01983-LCB Document 222-109 Filed 05/19/21 Page 5 of 6
         5:18-cv-01983-LCB
    Case 5:18                         63-9
              -cv- 01983-LCB Document 63                   page 5 of 66
                                                  05/Lgl20 Page
                                         -9 Filed 06/19/20




                                   s/
                                   sl Matthew H-
                                              H. Lembke
                                   Attorney for Defendant


                                   OF COUNSEL:
                                      COLJNSEL:

                                   Matthew H. Lembke
                                   Riley McDaniel
                                   BRepLsy ARANT
                                   BRADLEY            Boul'r CUMMINGS
                                              AnaNr BOULT       CuuurNcs LLP
                                   1819 Fifth Avenue North
                                   Birmingham, Alabama
                                                 Alabam a 35203
                                                              3 5203 -2119
                                                                     -21 I 9
                                   Telephone : (205) 521
                                   Telephone:          52 I -8000
                                   Facsimile: (205) 521
                                                     52 1 -8800
                                   mlembke
                                   mlembke@bradley.com
                                             @bradley.com
                                   rmcdaniel
                                   nnc daniel @bradley.com
                                              @brad I ey. com

                                   David D. Ayliffe
                                   Steven C. Chin
                                   Jill McCook
                                   Office of the General Counsel
                                   Tgr.ngsseg VALLEY
                                   TENNESSEE            AursoRrry
                                                VALLEy AUTHORITY
                                   400 West Summit
                                              Summit Hill Drive, WT6
                                   Knoxville, Tennessee
                                               Tennesse e 37902
                                                           37902
                                   Telephone: (865)
                                  Telephone:    (865) 632 -3052
                                                      632-3052
                                   ddayliffe@tva.gov
                                  ddayliffe @tva.gov
                                   scchin @tva.gov
                                   scchin@tva.gov
                                  jemccook@*a.gov
                                  jemccook @tva.gov




                                    4
Case 5:18-cv-01983-LCB Document 222-109 Filed 05/19/21 Page 6 of 6
     Case 5:18-cv-01983-LCB Document 63-9
          5:18-cv-01983-LCB Document 63 -9 Filed 06/19120
                                                 06/19/20 Page 66 of 6




                          CERTIFICATE OF SERVICE

      I         certify that on June
        hereby certifu               16, 2020,
                                June 16, 2020,the            document was served via
                                               the foregoing document
e-mail on the following counsel of record for ND:
e-mail

            Caine O'Rear, III
                  Arendall Harrison Sale, LLC
            Hand Arendall
            Post Office Box 123
                    Alabama 36601
            Mobile, Alabama
            corearGlhand arendall.cotn

            Edward Shane Black
                    Arendall LLC
            Hand Arendall
            102
            102    South Jefferson Street
            Athens,   Alabama 35611
            Athenso Alabarna
            sblack(0,handarendail.com
            sb I ack(Oh andarendal l. Qelx


            Larry David Blust
            Hughes Socol Piers Resnick Dym, Ltd
            Hughes
            70 rffest
                   West Madison Street, Suite 4000
            Chicago, Illinois 60602
            l_b l]l s t(rih sp I e ga I corr
            Iblustt@hsplegal.com
                              .




                                                 s/ Matthew
                                                    Matthew H. Lembke
                                                 OF COUNSEL




                                             5
